17-13633-mkv        Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12         Main Document
                                                 Pg 1 of 12


 Eric D. Madden, Esq. (pro hac vice)
 REID COLLINS & TSAI LLP
 1601 Elm Street, 42nd Floor
 Dallas, Texas 75201
 214.420.8900 (Phone)
 214.420.8909 (Fax)
 emadden@rctlegal.com

 Yonah Jaffe, Esq.
 REID COLLINS & TSAI LLP
 810 Seventh Avenue, Suite 410
 New York, NY 10019
 212-344-5200 (Phone)
 212-344-5299 (Fax)
 yjaffe@rctlegal.com

 Counsel to Dean Ziehl, as Litigation Trustee
 of the SFX Litigation Trust


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  -----------------------------------------------------------X

  In re:                                                         Chapter 11

  Robert Francis Xavier Sillerman                                Case No. 17-13633-mkv
  aka Robert F.X. Sillerman
  aka Robert F. Sillerman
  aka Robert X. Sillerman,

                                      Debtor.
  -----------------------------------------------------------X

            MOTION OF DEAN ZIEHL, AS LITIGATION TRUSTEE OF THE
      SFX LITIGATION TRUST, FOR AN ORDER DIRECTING HIS APPOINTMENT
           TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  PURSUANT TO 11 U.S.C. §§ 105(a) AND 1102(a)(4)

           Dean Ziehl, as Litigation Trustee of the SFX Litigation Trust (the “SFX Trustee”), hereby

 moves this Court for an order directing his appointment to the Official Committee of Unsecured

 Creditors (the “Committee”) pursuant to 11 U.S.C. §§ 105(a) and 1102(a)(4), and respectfully states

 as follows:
17-13633-mkv      Doc 182      Filed 01/22/19 Entered 01/22/19 13:57:12          Main Document
                                             Pg 2 of 12


                                  PRELIMINARY STATEMENT

        1.      The Debtor faces substantial tort-related claims by multiple creditors, including the

 SFX Trustee. Indeed, the SFX Trustee—who holds a $160 million tort-related claim—is one of the

 Debtor’s largest unsecured creditors. The Debtor, moreover, predicates his entire proposed plan on

 negotiating a settlement of these tort-related claims, including the SFX Trustee’s claim. Yet the

 Committee does not include any creditors holding such claims. Instead, the Committee includes

 two creditors with relatively simple contract-based claims. Accordingly, the SFX Trustee seeks

 appointment to the Committee because it does not adequately represent tort-related creditors

 pursuant to 11 U.S.C. §§ 105(a) and 1102(a)(4).

        2.      This appointment makes good sense for many reasons. First, this appointment gives

 tort-related creditors a much-needed voice on the Committee. Second, this appointment enhances

 the Committee’s ability to function by adding a well-qualified member with decades of experience

 in complex tort-related bankruptcy cases, thereby eliminating the risk of deadlock among the

 Committee’s two existing members.         Third, this appointment strengthens the prospect of a

 consensual resolution of tort-related claims, thereby satisfying the contingency built into the

 Debtor’s proposed plan. Fourth, this appointment is affirmatively supported by the Debtor, and the

 Committee’s existing creditors have no objection to expanding the Committee in this manner.

 Finally, this appointment would cause no delays or additional costs.

                                   JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A) and (O). Venue is proper

 in this district pursuant to 28 U.S.C. § 1408.




                                                   2
17-13633-mkv         Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                     Main Document
                                                  Pg 3 of 12


                                                 BACKGROUND

          4.       This case was commenced more than a year ago. On December 26, 2017, an

 involuntary chapter 7 petition was filed against Robert F.X. Sillerman (the “Debtor”).1 The Debtor

 did not respond to that petition until February 2, 2018, when he filed a motion seeking conversion

 of the involuntary chapter 7 case into a voluntary chapter 11 case.2 The Debtor’s conversion motion

 was granted by the Court on March 1, 2018.3

          5.       Shortly thereafter, the Debtor filed disclosures regarding his assets and liabilities.

 First, on March 16, 2018, the Debtor filed his bankruptcy schedules, which disclosed that he has

 nearly $58 million in secured liabilities, more than $60 million in unsecured liabilities, and more

 than $550 million in assets.4 Then, on March 20, 2018, the Debtor filed a list of his creditors with

 the 20 largest unsecured claims against him.5 Those claims ranged from $107,778 to $35 million,

 with a median of approximately $1.4 million.

          6.       On March 29, 2018, the United States Trustee sent questionnaires to the Debtor’s

 unsecured creditors to solicit interest in serving on a creditors committee. Several creditors

 responded by submitting questionnaires to the United States Trustee. The SFX Trustee submitted

 his completed questionnaire to the United States Trustee on April 18, 2018.6 The SFX Trustee’s

 counsel then contacted the United States Trustee’s counsel in May and June 2018 to reiterate the




 1
   Docket No. 1.
 2
   Docket No. 6.
 3
   Docket No. 26.
 4
   Docket No. 29.
 5
   Docket No. 37-1.
 6
   See Declaration of Yonah Jaffe in Support of Motion of Dean Ziehl, as Litigation Trustee of the SFX Litigation Trust,
 for an Order Directing His Appointment to the Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§
 105(a) and 1102(a)(4) (“Jaffe Decl.”) ¶ 4 & Ex. A.


                                                           3
17-13633-mkv         Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 4 of 12


 SFX Trustee’s desire for, and willingness to serve on, a committee in this case.7 Counsel for other

 creditors likewise contacted the United States Trustee’s counsel to make this same point with respect

 to their own clients.8 The United States Trustee, however, did not appoint a committee at that time.

          7.       On September 26, 2018, the SFX Trustee filed his proof of claim,9 which asserted a

 $160 million unsecured claim related to alleged breaches of fiduciary duty and other misconduct by

 the Debtor as an officer, director, and controlling shareholder of SFX Entertainment, Inc. (“SFX”),

 a public company that plummeted from a $1 billion valuation to filing bankruptcy two years later.10

 Many former SFX shareholders filed similar claims asserting tort-related damages against the

 Debtor.11 Other creditors also filed claims asserting tort-related damages against the Debtor arising

 from his role as an officer, director, and shareholder of another public company.12

          8.       On January 10, 2019, during a hearing in which the Court and several creditors

 lamented the lack of a committee in this case, the United States Trustee indicated that he would

 consider forming one. The SFX Trustee promptly resubmitted his questionnaire to the United States

 Trustee shortly after that hearing.13

          9.       On January 11, 2019, the United States Trustee formed the Committee, appointing

 two creditors as its members: (a) VistaJet US, Inc. (with an unsecured claim for $3.76 million); and



 7
   See Jaffe Decl. ¶¶ 5-6 & Ex. B. On June 1, 2018, the SFX Trustee’s counsel asked the United States Trustee’s counsel
 whether he had any questions about the SFX Trustee’s eligibility to serve on a committee. See id. ¶ 6. The United
 States Trustee’s counsel responded that he had no such questions. See id.
 8
   See, e.g., Docket No. 66 at 3 (describing efforts by unsecured creditors to have a committee appointed).
 9
   See Claim No. 38; see also Jaffe Decl. ¶ 7 & Ex. C (attaching the SFX Trustee’s proof of claim).
 10
    See Claim No. 38. The SFX Trustee was appointed, and the SFX Litigation Trust was created, pursuant to SFX’s
 chapter 11 plan, which was confirmed by the United States Bankruptcy Court for the District of Delaware on November
 15, 2016. See In re SFX Entertainment, Inc., Case No. 16-10238-MFW (Bankr. D. Del.) (Docket No. 1293).
 11
    See, e.g., Claim No. 35 (securities fraud claims by a putative class of former SFX shareholders); Claim No. 37 (same);
 Claim No. 48 (fraud and negligent misrepresentation claims by a former SFX shareholder); Claim No. 49 (same); Claim
 No. 50 (same); Claim No. 51 (same); Claim No. 52 (same); Claim No. 53 (same); Claim No. 54 (same).
 12
    See Claim No. 55 (breach of fiduciary duty claims by a putative class of former Function(x) shareholders).
 13
    See Jaffe Decl. ¶ 8 & Ex. D.


                                                            4
17-13633-mkv         Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 5 of 12


 (b) ID Wheel (FL) LLC (with an unsecured claim for $35 million).14 Shortly thereafter, the SFX

 Trustee’s counsel contacted the United States Trustee’s counsel, requesting an explanation as to

 why the SFX Trustee, one of the Debtor’s largest unsecured creditors, was not appointed to the

 Committee.15 The United States Trustee’s counsel declined to provide an explanation, but invited

 the SFX Trustee to submit a letter requesting an explanation.16 The SFX Trustee submitted such a

 letter on January 14, 2019, but the United States Trustee has not responded to that letter.17

                                                    ARGUMENT

          10.      The SFX Trustee—who holds a $160 million unsecured claim—is one of the

 Debtor’s largest unsecured creditors.18 Section 1102(b)(2) of the Bankruptcy Code states:

          A committee of creditors . . . shall ordinarily consist of the persons, willing to serve,
          that hold the seven largest claims against the debtor of the kinds represented on such
          committee . . . .19

 Thus, in the ordinary course, the United States Trustee should have appointed the SFX Trustee to

 the Committee. The United States Trustee failed not only to make that appointment, but also to

 provide any explanation or rationale for this failure.

          11.      This Court may order that the SFX Trustee be appointed to the Committee pursuant

 to 11 U.S.C. § 1102(a)(4), which provides:

          On request of a party in interest and after notice and a hearing, the court may order
          the United States trustee to change the membership of a committee appointed under
          this subsection, if the court determines that the change is necessary to ensure
          adequate representation of creditors . . . .20

 14
    Docket No. 177.
 15
    See Jaffe Decl. ¶ 9.
 16
    See id.
 17
    See id. ¶ 9 & Ex. E.
 18
    According to the claims register, the SFX Trustee is the Debtor’s largest unsecured creditor.
 19
    11 U.S.C. § 1102(b)(2). This provision—though admittedly precatory and nonbinding—serves an important purpose.
 It helps a debtor effectively reorganize by ensuring that the largest creditors who have a voting influence on a proposed
 plan of reorganization are integrally involved with the chapter 11 process.
 20
    11 U.S.C. § 1102(a)(4).


                                                            5
17-13633-mkv         Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 6 of 12




 Upon a request under section 1102(a)(4), the Court “must necessarily conduct an independent

 review of whether there is adequate representation by an existing committee.”21

          12.      In conducting this review, the Court should consider the following factors: (a) the

 ability of the Committee to function; (b) the nature of the case; (c) the standing and desires of the

 various constituencies; (d) the ability of creditors to participate in the case; (e) the potential for

 different classes to be treated differently under a plan and to need representation; (f) the motivation

 of the movant; (g) the delay and additional cost of granting the motion; (h) the point in the

 proceeding when the motion is made; (i) the tasks the Committee is to perform; and (j) any other

 relevant factors.22 As explained below, these factors weigh in favor of appointing the SFX Trustee

 to the Committee pursuant to 11 U.S.C. § 1104(a)(4).

                                     Ability of the Committee to Function

          13.      The Committee’s ability to function would be enhanced by appointing the SFX

 Trustee to the Committee for at least three reasons.

          14.      First, this appointment would eliminate the danger of deadlock and other procedural

 difficulties within the Committee, given that it has only two members. In fact, the United States

 Trustee has acknowledged this problem in prior cases, stating: “Due to the procedural difficulties

 that may be encountered when an even number of members are appointed to a committee, it is the

 policy of this Office to form committees with an odd number of members.”23 Appointing the SFX

 Trustee as the third member of the Committee would solve this problem.


 21
    In re Enron Corp., 279 B.R. 671, 684 (Bankr. S.D.N.Y. 2002); see also In re ShoreBank Corp., 467 B.R. 156, 162
 (Bankr. N.D. Ill. 2012) (stating that section 1102(a)(4) requires the Court to conduct “an independent determination of
 whether a change in committee composition is necessary”).
 22
    See, e.g., In re Park W. Circle Realty, LLC, No. 10-12965(AJG), 2010 WL 3219531, at *2 (Bankr. S.D.N.Y. Aug.
 11, 2010); In re Dana Corp., 344 B.R. 35, 38 (Bankr. S.D.N.Y. 2006); Enron, 279 B.R. at 685.
 23
    In re Barney’s Inc., 197 B.R. 431, 434 (Bankr. S.D.N.Y. 1996) (quoting letter from the United States Trustee’s counsel
 regarding the policy to form committees with an odd number of members).


                                                            6
17-13633-mkv          Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                         Main Document
                                                   Pg 7 of 12


          15.      Second, this appointment would ensure that differing creditor groups are adequately

 represented on the Committee, thereby facilitating its ability to function. A committee should

 “represent the various creditor types” in the case. 24 Indeed, as a leading bankruptcy treatise

 explains, “[a] committee will function more effectively if the different categories of creditors are

 represented on the committee.”25 Here, the Debtor is subject to substantial tort-related litigation

 claims by the SFX Trustee and many others,26 but the Committee does not include any creditors

 holding such claims.27 Instead, the Committee includes creditors with contract-based claims related

 to: (a) the Debtor’s use of a private aircraft; and (b) the Debtor’s guaranty of a construction loan.28

 Appointing the SFX Trustee to the Committee would resolve this discrepancy, giving tort-related

 creditors “a voice through adequate representation” on the Committee.29

          16.      Third, this appointment would provide valuable experience for the Committee,

 thereby enhancing its ability to function. The SFX Trustee is a well-respected bankruptcy attorney

 with 40 years of experience in complex bankruptcy cases,30 including cases involving substantial




 24
    Park W. Circle Realty, 2010 WL 3219531, at *4 (“Although committees do not necessarily need to reflect the precise
 composition of the creditor body, committees should adequately represent the various creditor types.”); Dana Corp.,
 344 B.R. at 39 (“The issue is not whether the Official Committee is an exact replica of the creditor body, but whether
 the representation of various creditor types is adequate.”).
 25
    6 COLLIER ON BANKRUPTCY ¶ 1102.02[2][b][i] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2014).
 26
    See Docket No. 173 at 5-8 (describing multiple claims against the Debtor by various creditors for, inter alia, fraud,
 negligent misrepresentation, breach of fiduciary duty, and securities fraud); see also Claim No. 37 (asserting putative
 class claims for securities fraud against the Debtor), Claim No. 38 (asserting breach of fiduciary duty and other claims
 against the Debtor); Claim No. 51 (asserting fraud and negligent misrepresentation claims against the Debtor), Claim
 No. 55 (asserting putative class claims for breach of fiduciary duty against the Debtor).
 27
    See Park W. Circle Realty, 2010 WL 3219531, at *4 (directing appointment of a particular creditor to the committee
 under section 1102(a)(4) because that “type of creditor” was not represented on the committee); see also In re Dow
 Corning Corp., 194 B.R. 121, 145 (Bankr. E.D. Mich. 1996), rev’d on other grounds, 212 B.R. 258 (E.D. Mich. 1997)
 (finding that committee did not adequately represent a group of physician creditors that “might constitute a sizeable
 percentage of total unsecured claims,” when not a single physician creditor was appointed to the committee).
 28
    See Claim No. 9 (asserting a $3.76 million claim related to a contract related to the Debtor’s use of a private aircraft);
 Claim No. 33 (asserting a claim related to the Debtor’s guaranty of a $35 million construction loan).
 29
    In re Hills Stores Co., 137 B.R. 4, 7 (Bankr. S.D.N.Y. 1992).
 30
    The SFX Trustee is a founding partner of Pachulski Stang Ziehl & Jones LLP, a prominent national firm with one of
 the country’s top bankruptcy practices.


                                                              7
17-13633-mkv         Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 8 of 12


 tort-related claims. For example, he served as counsel for the Official Committee of Unsecured

 Tort Claimants in TK Holdings, Inc. (Takata Corp.), which filed bankruptcy to deal with many

 billions of dollars in tort-related claims regarding defective airbags.31 The SFX Trustee not only is

 well-qualified to serve as representative for tort-related creditors on the Committee, but also has

 helpful experience and insight that would facilitate the Committee’s ability to function in this case.

                                                 Nature of the Case

          17.      The nature of this particular case favors appointment of the SFX Trustee to the

 Committee for at least three reasons.

          18.      First, the SFX Trustee holds one of the largest unsecured claims in the case. Courts

 evaluating this factor—the “nature of the case”—in conducting a section 1102(a)(4) analysis often

 consider the size of the creditor’s claim relative to the claims of other unsecured creditors.32 The

 SFX Trustee holds a $160 million unsecured claim, which not only is one of the largest claims in

 the case,33 but is more than four times the aggregate amount of claims held by the Committee’s

 existing members.34 The disproportionate size of the SFX Trustee’s claim weighs in favor of his

 appointment to the Committee.35




 31
    See In re TK Holdings, Inc., No. 17-11375 (BLS), 2018 WL 1306271 (Bankr. D. Del. Mar. 3, 2018) (confirming joint
 chapter 11 plan of reorganization, which included a global settlement with, among others, the Official Committee of
 Unsecured Tort Claimants).
 32
    See, e.g., Park W. Circle Realty, 2010 WL 3219531, at *3 (noting the “size of Constantine Cannon’s claim relative
 to the claims of other unsecured creditors in these cases”); see also In re Budd Co., 512 B.R. 910, 913 (Bankr. N.D. Ill.
 2014) (comparing size of asbestos-related claims to total liabilities of debtor).
 33
    There is not an unsecured claim larger than the SFX Trustee’s claim listed in the Debtor’s schedules, the claims
 register, or the Debtor’s disclosure statement. See Docket No. 29 at 1 (listing approximately $61 million in total
 unsecured claims); Docket No. 169 at 13 (stating that there are approximately $60 million in total unsecured claims).
 34
    The Committee’s members hold approximately $38.76 million in total claims, as follows: (a) VistaJet US, Inc. holds
 an unsecured claim for approximately $3.76 million; and (b) ID Wheel (FL) LLC holds an unsecured claim for
 approximately $35 million. See Claim No. 9; Claim No. 33; Docket No. 37.
 35
    See Park W. Circle Realty, 2010 WL 3219531, at *3 (noting that the creditor’s “claim dwarfs the Committee’s claims,
 both individually and in the aggregate”).


                                                            8
17-13633-mkv          Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                       Main Document
                                                   Pg 9 of 12


          19.      Second, the SFX Trustee’s claim probably contributed to the Debtor’s decision to

 proceed with this bankruptcy case. Where a particular type of claim did not precipitate the case,

 courts are less likely to conclude that that those creditors should be on the committee.36 Conversely,

 where a particular type of claim may have precipitated the bankruptcy case, courts are more likely

 to conclude that those creditors should have a seat on the committee.37 Here, as reflected by his

 disclosure statement, the Debtor’s decision to proceed with this bankruptcy case likely results from

 the SFX Trustee’s claim and other tort-related claims.38 The Debtor, in fact, states that his proposed

 plan is contingent on settling most of these tort-related claims, including the SFX Trustee’s claim.39

          20.      Third, the SFX Trustee’s appointment to the Committee may strengthen the prospect

 of a consensual resolution of these tort-related claims, thereby satisfying this contingency built into

 the Debtor’s proposed plan. After all, the Committee can be “a catalyst for negotiation and

 compromise between the parties in the reorganization process.”40 The SFX Trustee should have a

 seat on the Committee to pursue such a compromise and facilitate plan confirmation in this case.

                               Standing and Desires of Various Constituencies

          21.      The SFX Trustee has standing to seek appointment to the Committee.41 Holding a

 $160 million unsecured claim, the SFX Trustee clearly has pecuniary interest in the outcome of this




 36
    See Dana Corp., 344 B.R. at 38-40 (noting that “the Debtor’s economic plight [was] not asbestos driven” and the
 Debtor “was not driven into bankruptcy by the magnitude of its asbestos liability”).
 37
    See Park W. Circle Realty, 2010 WL 3219531, at *4 (noting that the creditor’s claim contributed to the debtor’s
 bankruptcy filing).
 38
    Docket No. 173 at 4-8 (describing the SFX Trustee’s claim and other tort-related claims as part of the events leading
 up to this bankruptcy case).
 39
    See id. at 32-33 (stating that a “condition precedent” to confirmation of the Debtor’s proposed plan is a court-approved
 settlement of the claims asserted by the SFX Trustee and two other plaintiff groups); see also id. at 7-8 (stating that the
 Debtor’s proposed plan is “contingent” upon such a settlement).
 40
    Enron, 279 B.R. at 690; see also Hills Stores, 137 B.R. at 7 (stating that the inclusion of differing creditor groups on
 a committee “may facilitate the consensual resolution” of disputes).
 41
    See Park W. Circle Realty, 2010 WL 3219531, at *4 (stating that a creditor with a $2.1 million unsecured claim
 “clearly has standing” with respect to a section 1102(a)(4) motion).


                                                             9
17-13633-mkv          Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 10 of 12


 case and therefore qualifies as a “party in interest” with standing to file this motion.42 The SFX

 Trustee is also eligible to serve on the Committee, as acknowledged by the United States Trustee’s

 counsel in June 2018.43 The Committee’s existing members, moreover, have confirmed that they

 have no objection to expanding the Committee. And the Debtor has stated that he affirmatively

 supports the SFX Trustee’s appointment to the Committee.

                                     Motivation and Ability to Participate

          22.      The SFX Trustee’s motives support his appointment to the Committee. First, given

 the significance of the tort-related claims in this case, the SFX Trustee is pursuing this motion to

 ensure that those creditors are adequately represented on the Committee. Second, given the

 substantial size of his own tort-related claims, the SFX Trustee would be fully motivated to invest

 his own time and effort to be a productive member of the Committee.44 This “motivation [would]

 be an asset to the Committee.”45

          23.      If he were not appointed to the Committee, the SFX Trustee would have limited

 ability to participate in this bankruptcy case. He would need to participate through his own counsel.

 Yet, as the court-appointed representative of SFX’s bankruptcy estate, the SFX Trustee has a finite

 and modest amount of funds available to pay his counsel’s fees in this case. Moreover, every dime

 spent on those fees is one less dime available to pay SFX’s creditors.46 Appointing the SFX Trustee



 42
    11 U.S.C. § 1102(a)(4) (stating that “a party in interest” may file a motion “to change the membership of a
 committee”); 11 U.S.C. § 1109(b) (“A party in interest, including . . . a creditor . . . , may raise and may appear and be
 heard on any issue in a case under this chapter.”); see also In re Stone Barn Manhattan LLC, 405 B.R. 68, 74 (Bankr.
 S.D.N.Y. 2009) (stating that the term “party in interest” is broadly defined to any party with “a pecuniary interest . . .
 directly affected by the bankruptcy proceeding” (quotation omitted)).
 43
    See Jaffe Decl. ¶ 6.
 44
    See Park W. Circle Realty, 2010 WL 3219531, at *4 (“[W]ith such a substantial claim, [the creditor] has a greater
 incentive to invest time and effort to make a positive contribution to the Committee.”).
 45
    Id.
 46
    SFX’s creditors, who hold over $280 million in allowed claims, have already been waiting approximately three years
 to be paid on their claims.


                                                            10
17-13633-mkv          Doc 182        Filed 01/22/19 Entered 01/22/19 13:57:12                      Main Document
                                                  Pg 11 of 12


 to the Committee would allow him to play an active role in this case without depleting the funds set

 aside for distribution to SFX’s creditors.

                                           Delay and Additional Costs

          24.      The SFX Trustee has not delayed in seeking appointment to the Committee. He

 originally sought such appointment more than nine months ago, submitting the requisite

 questionnaire to the United States Trustee in April 2018. 47 The SFX Trustee’s counsel also

 contacted the United States Trustee’s counsel in May and June 2018 to reiterate the SFX Trustee’s

 desire for, and willingness to serve on, a Committee in this case. 48 The SFX Trustee then

 resubmitted his questionnaire less than 24 hours after the hearing on January 10, 2019, when the

 United States Trustee’s counsel indicated that a Committee may be appointed in this case.49 Finally,

 the SFX Trustee timely filed this motion only 11 days after the Committee was appointed.50

          25.      Granting the SFX Trustee’s motion would not cause any delays, as the Committee

 has only recently been appointed. And granting this motion would not involve any additional costs,

 as the SFX Trustee merely seeks to be appointed to the existing Committee.51

                                                       NOTICE

          26.      The SFX Trustee shall provide notice of this motion by serving, via first-class mail,

 a copy of this motion and the related notice of hearing upon: (a) the Office of the United States

 Trustee for Region 2; (b) the Debtor’s counsel; and (c) any party that has requested notice and

 service of papers in this case pursuant to Federal Rule of Bankruptcy Procedure 2002.



 47
    See Jaffe Decl. ¶ 4 & Ex. A.
 48
    See id. ¶¶ 5-6 & Ex. B.
 49
    See id. ¶ 8 & Ex. D.
 50
    See Park W. Circle Realty, 2010 WL 3219531, at *5 (“Because the Motion was filed approximately two and half
 weeks after the appointment of the Committee, the Court finds that the Motion was filed in a timely manner.”).
 51
    See id. (“[B]ecause [the creditor] seeks only appointment to the Committee, there is no additional cost in granting the
 Motion.”).


                                                            11
17-13633-mkv        Doc 182    Filed 01/22/19 Entered 01/22/19 13:57:12            Main Document
                                            Pg 12 of 12


                                       NO PRIOR REQUEST

        27.     No prior request for the relief sought in this motion has been made to this Court or

 any other court.

                                           CONCLUSION

        WHEREFORE, the SFX Trustee respectfully requests that the Court: (a) direct the SFX

 Trustee’s appointment to the Official Committee of Unsecured Creditors pursuant to 11 U.S.C. §§

 105(a) and 1102(a)(4); and (b) grant such other and further relief as the Court deems just and proper.


 Dated: January 22, 2019
        Dallas, Texas

                                               Respectfully submitted,


                                               /s/ Eric D. Madden

                                               REID COLLINS & TSAI LLP

                                               Eric D. Madden, Esq. (pro hac vice)
                                               1601 Elm Street, 42nd Floor
                                               Dallas, Texas 75201
                                               214.420.8900 (Phone)
                                               214.420.8909 (Fax)
                                               emadden@rctlegal.com

                                               Yonah Jaffe, Esq.
                                               810 Seventh Avenue, Suite 410
                                               New York, NY 10019
                                               212-344-5200 (Phone)
                                               212-344-5299 (Fax)
                                               yjaffe@rctlegal.com

                                               Counsel to Dean Ziehl, as Litigation Trustee
                                               of the SFX Litigation Trust




                                                  12
